Per Curiam,
The relation between the mother of the appellants and William C. Fuller was illicit at its commencement, and the presumption is that it so continued: Hunt’s App., 86 Pa. 294; Appeal of Reading Fire Insurance and Trust Company, 113 Pa. 204; Patterson’s Est., 237 Pa. 24. The burden was upon the appellants to show the actual marriage of their mother to the decedent whose estate they are claiming as his heirs. The court below properly found, under all the testimony, that they had failed to prove a marriage, and their appeal must, therefore, be dismissed.
Appeal dismissed at appellants’ costs.